Citation Nr: 9907369	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2.  Whether the veteran's claim of  entitlement to service 
connection for a psychiatric disability, to include 
depression, is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1984 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran initially filed a claim for service connection 
for a right hip disability in October 1986.  His claim was 
denied in April 1987.  The veteran did not file a timely 
notice of disagreement.  The claim was the subject of a 
decision of the Board in September 1991.  The Board 
determined that new and material evidence had not been 
submitted sufficient to reopen the claim for service 
connection for a right hip disability.  

The issues came before the Board in August 1997, at which 
time the Board remanded the issues for further development.  
Following development pursuant to the Board's remand, the RO 
continued to deny the benefits sought on appeal in a 
supplemental statement of the case dated in September 1998.


FINDINGS OF FACT

1.  In an unappealed April 1987 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a hip disorder. 

2.  In a September 1991 Board decision, it was determined 
that new and material evidence had not been submitted which 
was sufficient to reopen the claim of entitlement to service 
connection for a hip disorder.  

3.  The evidence submitted since the Board's September 1991 
decision, when viewed in the context of all of the evidence 
of record, is sufficiently significant as to require 
consideration in order to fairly decide the merits of the 
claim. 

4.  The veteran's service medical records are negative for 
complaints and findings referable to the right hip.

5.  The greater weight of the evidence of record does not 
indicate that a right hip disability exists.  

6.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, including depression, is not 
supported by competent medical evidence demonstrating in-
service incurrence or a nexus between the veteran's military 
service and a service connected disability.


CONCLUSIONS OF LAW

1.  The Board decision dated in September 1991 denying the 
claim of entitlement to service connection for a hip disorder 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 
20.1100 (1998).

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a right hip 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for a right hip disorder
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

5.  The claim of service connection for a psychiatric 
disorder to include depression is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
right hip disability and a psychiatric disability.  In the 
interest of clarity, the Board will briefly review the law 
and regulations relating to service connection.  Additional 
law and regulations will be reviewed where appropriate below.  
The two issues on appeal will be separately discussed.

Relevant Law and Regulations --  Service Connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
cases in which a chronic disability such as a psychosis is 
involved, service connection may be granted if the chronic 
disability appeared to a compensable degree within one year 
after service.  38 U.S.C.A. § 1137  (West 1991); 38 C.F.R. 
§ 3.307, 3.309.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

Service connection may not be granted for personality 
disorders. 38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder. 38 C.F.R. 3.310 (1998).


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

The veteran has petitioned to reopen a previously denied 
claim of service connection for a right hip disorder.  The 
veteran's claim of entitlement to service connection was 
first denied in a April 1987 RO decision.  He was informed of 
that decision in a letter from the RO dated April 21, 1987.  
He did not appeal that decision.  A subsequent request to 
reopen the claim was denied in February 1989. The veteran was 
notified of the February 1989 decision by letter dated 
February 14, 1989.  He duly filed a timely substantive 
appeal.  In September 1991, the Board affirmed denied the 
veteran's claim.  The Board's decision is final.  38 U.S.C.A. 
§§ 7103, 7014; 38 C.F.R. § 20.1100.

Once a claim for service connection has been denied by a 
decision of the Board, new and material evidence must be 
presented to reopen the case prior to further consideration 
of the claim.  U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim is the unappealed September 1991 
Board decision.  Therefore, the Board must review, in light 
of the applicable law and regulations regarding finality, the 
additional evidence submitted since the previous decision 
disallowing the veteran's claim in September 1991.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well-groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins, No. 97-1534 (U.S. Vet. App. February 17, 1999) and 
Winters v. West, No. 97-2180 (U.S. Vet. App. February 17, 
1999).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim." "New 
and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (1998).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).


Factual Background

The evidence of record at the time of the Board's September 
1991 decision is as follows.

The veteran's service medical records do not refer to right 
hip problems.  In July 1985, he presented with complaints of 
left hip pain radiating to the lower extremity.  The 
radiological report was as follows: remote healed fracture of 
the distal fibular draphysis, multiple small ossicles 
adjacent to tips of distal fibula and tibia, most likely 
accessory ossicles, and no acute bone abnormalities.  There 
is no evidence of a chronic condition.  The veteran underwent 
a orthopedic examination in July 1986.  At that time, the 
veteran did not report any complaints of right hip pain nor 
were there any clinical findings noted.  There was no 
reference to a history of right hip pain or a right hip 
disorder on the veteran's September 1986 separation 
examination.  

The veteran was accorded a VA examination in March 1987.  At 
that time, the veteran reported an audible popping noise in 
his right hip when performing deep knee bends.  On 
examination, of the right hip, extension produced an audible 
popping noise at the extremes of extension.  There was no 
pain observed on other movements of the right hip.  An X-ray 
study revealed normal hips.  The diagnosis was history of hip 
pain.  

In a decision dated in April 1987, the RO denied the 
veteran's claim, based on a lack of hip pathology identified 
on separation physical examination, as well as no evidence of 
hip pathology on VA examination.  The RO notified the veteran 
that service connection was denied for his right hip 
disorder.  The veteran was provided notice of his appellate 
rights; a timely notice of disagreement was not received.

VA outpatient treatment records dated in November 1988 show 
that the veteran was evaluated for recurrent right hip pain.  
On examination, the veteran demonstrated a normal range of 
motion about the hips without apparent discomfort.  The 
diagnosis was recurrent right hip pain, etiology 
undetermined.  An X-ray study of the pelvis and right hip was 
negative for evidence of fracture, dislocation, or 
significant degenerative change.  

In December 1988, The Imaging Center conducted a partial bone 
scan of the veteran's anterior and posterior pelvis and both 
hips.  The results were normal bone scan, no increased uptake 
in the region of the right femoral neck.

In a December 1988 statement, Edward Weller, M.D., reported 
that veteran presented complaining of right hip pain 
aggravated with standing.  His sacroiliac joints were not 
painful to palpate.  His hips, knees, and ankles moved 
freely.  The veteran's blood test was normal.  His rheumatoid 
factor was negative.  Additionally, the veteran's bone scan 
was completely normal.  

In a February 1989 decision, the RO continued to deny the 
veteran's claim for a right hip disorder.  The veteran filed 
a timely substantive appeal.  

The veteran was accorded a VA examination in July 1989.  At 
that time, he reported right hip pain with associated 
numbness and paresthesia into the right leg.  On examination, 
the right hip revealed full range of motion.  The leg was 
neurovascularly intact.  The impression was chronic right hip 
pain, etiology undetermined.  

A statement from Maultsby Orthopedic Clinic dated in 1989 
shows that the veteran was seen with complaints of pain in 
the right hip and back.  The diagnosis was lumbar syndrome 
and fibrositis. 

Private medical records dated in February 1990 show that the 
veteran was referred to physical therapy for right hip pain.  
There was full range of motion for all of the veteran's 
extremities. 

Reports from Austin Caputo Physical Therapy showed that in 
April 1990, the veteran was seen for right hip and pelvic 
pain.  He reported that the pain had been present since 
active military service.  

A report from High Point Orthopedic Clinic dated in December 
1990 noted a diagnosis of pain in the right hip.  An etiology 
was not provided.  

The veteran was accorded a personal hearing in January 1991.  
At that time he testified that prior to going into the 
military service he was very active physically and that he 
ran forty miles per week.  He reported that there had been no 
particular injury to his hip during active service.  The 
veteran testified that he had a combination of symptoms, 
including legs feeling tight and difficulty walking without 
shoes during service.  He asserted that the pain in his hip 
was related to his back pain which was a result of scoliosis 
which he believed was related to the nerve involvement of the 
right hip.  The veteran reported that all his physical 
ailments started with the issuance of too small shoes.  He 
testified that there were adjustments made for his shoes.  
The veteran testified that two months following separation 
from service he was seen by a chiropractor due to tight 
muscles.  He testified that he underwent specialized therapy 
for his right hip because of muscle spasm.  He testified that 
he had undergone treatment with minerals like Zinc and 
Magnesium.  

In a statement dated in February 1991, Maureen Matthews, 
M.D., reported that the veteran presented with complaints of 
low back pain increased by long periods of sitting, slight 
swelling of the left leg, and pins and needles in the left 
leg.  Examination revealed a short right leg of approximately 
two inches.  A pelvic tilt was palpated on the right side and 
there was rotation of L4, L5. 

In a September 1991 decision, the Board concluded that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right hip 
disorder.  The benefit sought on appeal was denied.  


Evidence submitted since the September 1991 Board decision is 
as follows.

The veteran was accorded a VA orthopedic examination in 
November 1991 for his service connected bilateral 
chondromalacia.  At that time, the veteran complained of pain 
and immobility in his right hip area.  He also complained of 
audible crunching and knocking sounds in the right hip.  
There was no diagnosis provided.  

In a statement dated in February 1992, Vincent Paul, M.D., 
reported that the veteran presented with a long history of 
low back pain, hip tightness and pelvic discomfort.  On 
examination, there was some muscle tightness in the hips and 
thighs bilaterally.  Hamstrings were tight.  There was full 
range of motion of the hips bilaterally without pain but 
there was tightness that could be stretched out.  Straight 
leg raising was negative.  An anterior-posterior X-ray study 
of the hip showed a normal hip.  There was a 3/4 inch leg 
length shortening on the left compared with the right.  The 
impression was chronic muscular tightness and imbalance, 
lumbar spine and pelvic region.  Dr. Paul opined that the 
veteran's leg length discrepancy was due to a skeletal 
abnormality as opposed to a muscular one.  

A Guilford Neuromuscular Therapy Center report dated in 
September 1992 show that the veteran was seen and treated for 
right hip pain and tightness.  The assessment was a 
dysfunction standing posture and gait pattern with matching 
complaints of discomfort and typical orthopedic complaints.  

In a statement dated in October 1992, W. Stafford, Jr., M.D., 
reported that he had treated the veteran for medical problems 
since two years of age.  He reported that the veteran had 
trochanteric bursitis in January 1979.  He responded well to 
medications and completed X-rays showed no abnormalities.  
There was no history of musculoskeletal disease of any 
chronic nature or recurrent nature during his treatment of 
the veteran.  

In a January 1993 statement, Albert Bartko, M.D., reported 
that the veteran presented for an evaluation for chronic pain 
problems.  Dr. Bartko reported that during service the 
veteran worked as a dental assistant wherein static postures 
such as forward flexion at the hips and lateral flexion at 
the waist were maintained for several hours of the day.  He 
reported that the veteran believed when he worked as a dental 
assistant he began to experience pain problems which focused 
around his hip girdle region.  The veteran reported that he 
had an ongoing battle with chronic pain involving the hip 
girdle region since his separation from service.  Dr. Bartko 
opined that he believed that the tender points noted in the 
gluteal musculature on the right were consistent with 
myofascial pain syndrome.  He further opined that in all 
likelihood this was service connected, as myofascial pain 
will often develop in persons who need to maintain static 
asymmetric postures as the veteran did with his dental 
assistant job.  Dr. Bartko noted that he was not sure that 
his conclusion explained the vague sensation of pelvic 
pressure that the veteran experienced.  He opined that there 
could be myofascial pain involving the deep musculature of 
the hip girdle region which would not be amendable to 
superficial palpation.  He also opined that there could be 
internal organ pathology producing the pressure sensation.  

VA outpatient treatment records dated from December 1994 to 
July 1995 show treatment for right hip pain.  VA outpatient 
treatment records dated in March 1995 show that the veteran 
was seen for complaints of right hip stiffness, tightness, 
and numbness.  The assessment was chronic pelvic and right 
hip muscle pain. X-ray studies of the anterior - posterior 
and lateral right hip, and lumbar spine showed normal 
frontal, lateral, and oblique views of the lumbar spine and 
normal pelvis and bilateral hips.  

Also of record are reports of psychiatric hospitalizations, 
including one in January 1995 which will be discussed in 
greater detail below.

Analysis

In order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the September 1991 Board decision would have 
to demonstrate by means of competent medical evidence that 
the veteran has a  current right hip disability which is 
related to service.  The Board stresses that for additional 
evidence to be "new and material" it need not be 
dispositive of the issue in question.  Rather, it must "bear 
directly and substantially" on the matter and must be "so 
significant that it must be considered to fairly decide the 
merits of the claim."  
In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

While much of the evidence submitted since 1991 is not new 
and material, the record contains a January 1993 report from 
the veteran's private physician, Dr. Bartko.   Dr. Bartko 
stated that the tender points noted in the gluteal 
musculature on the right were consistent with myofascial pain 
syndrome.  He further stated that in all likelihood this was 
service-connected as myofascial pain will often develop in 
persons who need to maintain static asymmetric postures, as 
the veteran was required in his job as a dental assistant.  

The Board finds that the January 1993 report from Dr. Bartko 
is relevant evidence which requires consideration in 
connection with the evidence of record in order to fairly 
adjudicate the veteran's claim of entitlement to service 
connection.  One of the specified bases for the prior denial 
was that there was no evidence to establish that the claimed 
disorder could be attributed to an incident in service.  Dr. 
Bartko's statement relates the veteran's right hip disability 
to service.  In light of the foregoing, the Board concludes 
that the veteran has submitted new and material evidence 
which is sufficient to reopen his claim. See  38 C.F.R. § 
1.56.  Therefore, the veteran's claim for service connection 
for a right hip disability is reopened.

Having reopened the veteran's claim, the next question is to 
determine whether the claim is well grounded.  

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If he has not filed such a claim, the 
appeal must fail. 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Case law provides 
that, although a claim need not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Where the determining issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  Where the determining issue is a question 
of medical diagnosis or medical causation, lay assertions 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  There must be competent evidence of current 
disability (a medical diagnosis), of an incurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With respect to whether there is a current right hip 
disability, the Board notes Dr. Bartko referred to myofascial 
pain syndrome.  Thus, the first element of a well grounded 
claim, the existence of a current disability, has arguably 
been satisfied. With respect to the second element, namely 
evidence of in-service occurrence or aggravation of a disease 
or injury, the Board notes that although the service medical 
records contain no specific complaints, findings or diagnosis 
of a right hip injury in service, the veteran has in recent 
years provided his lay evidentiary assertions about that 
injury.  Under King v. Brown, 5 Vet. App. 19 (1993), this 
evidence must be presumed to be credible for the limited 
purposes of determining weather a claim is well grounded.  
Thus, the Board will presume that the second requirement of a 
well grounded claim involving disease or injury in service is 
met.  Finally, in terms of medical evidence of a nexus 
between an in-service disease or injury and the current 
disability, there is Dr. Bartko's statement that "in all 
likelihood the veteran's myofascial pain syndrome is related 
to service."  Although that opinion was based solely upon 
the unverified history provided by the veteran, it reflected 
a medical determination of a competent expert; as such, it 
must constitute competent medical nexus evidence for the 
limited purpose of establishing whether there exists a well 
grounded claim.  Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).

Since the veteran's claim is well-grounded, VA has a duty to 
assist him in the development of that claim.  To that end, 
the Board notes that considerable effort has been made by the 
RO to accumulate evidence pertinent to the veteran's claim.  
In addition, the Board remanded this case in August 1997 so 
that additional evidentiary development could be undertaken.  
The terms of the remand appear to have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that, to the extent possible, all relevant facts 
have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied. 38 U.S.C.A. § 5107(a).

In evaluating the claim on a de novo basis, the Board first 
wishes to emphasize that the standard of proof is different 
from those used above.    

In essence, it is the responsibility of the Board to assemble 
and weigh the evidence.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1997).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In essence, if the veteran is to be successful in his claim, 
it must be shown by an approximate equal balance of the 
evidence that he has a current disability that is related to 
an in-service disease or injury.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  The evidence in this case is such that 
the veteran's success turns upon the matter of whether he has 
a current right hip disability which is medically related to 
his service.

In Hernandez-Toyens v. West, 11 Vet. App. 379 (1998), the 
Court held that the credibility of evidence in support of a 
claim is generally presumed in determining whether the claim 
is well grounded.  This is not the case, however, with 
respect to weighing the evidence once a well-grounded claim 
has been established.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).  

Thus, although the Board must accept the veteran's post-
service accounts of in-service occurrence of an injury for 
the limited purpose of determining whether the veteran's 
claim was well grounded, this presumption no longer applies 
in the adjudication on the merits.  In this case, the veteran 
seeks service connection for a right hip disability.  His 
service medical records noted complaints of left hip pain in 
service, which was characterized as not being chronic.  
Significantly, the record shows no complaints of right hip 
pain.  Moreover, the veteran's separation examination 
contained no reference to a hip disability, right or left.
 
After service, the veteran has had numerous complaints of 
musculoskeletal problems, including of the hips, with various 
explanations offered as to the cause thereof.  The fact of 
the matter is that there has been no diagnosis of a right hip 
disability.  Indeed, many X-ray studies done over the years 
have always come to the same conclusion: the veteran's right 
hip is normal.

In short, most of the evidence of record stands for the 
proposition that the veteran did not have a right hip problem 
during service and he does not have a right hip disability 
currently.

Evidence in the veteran's favor includes his own statements 
to the effect that he has a right hip disability which is 
related to service.  The Board does not find that the 
veteran's assertions concerning right hip problems in 
service, offered in the context of a claim for benefits, are 
as probative as the contemporaneous service medical records, 
which are devoid of any reference to such problems.  With 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

This brings the Board to the most significant piece of 
evidence in the veteran's favor, Dr. Bartko's January 1993 
report.  Unlike the other evidence of record, Dr. Bartko 
ventured an impression of a hip disability, myofascial pain 
syndrome , and related this to the veteran's service, 
specifically to his job as a dental assistant.  Of interest 
is the fact that physical examination of the veteran's hips 
by Dr. Bartko was essentially normal.  

The Board notes that there is no evidence in the record to 
show that Dr. Bartko reviewed the veteran's service medical 
records which, as previously stated, are negative for any 
complaints or findings of a right hip problem.  Dr. Bartko 
obviously relied on the veteran's report of events, in which 
the veteran highlighted his service in the United States 
Navy, specifically his job as a dental assistant, as the 
event which started his alleged right hip disability.

Of interest to the Board is the appellant's psychiatric 
history, which will be reported in greater detail in 
connection with the second issue on appeal, below.  For the 
purposes of this discussion, the Board notes a VA hospital 
report dated in November 1994.  The veteran reported numerous 
musculoskeletal problems and stated that he had spent $30,000 
out of his own pocket on medical workups, without any 
explanation for his complaints.  Discharge diagnoses included 
delusional disorder-somatic type.
  
Also of record is the report of a January 1995 psychiatric 
hospitalization of the veteran at CPC San Luis Rey Hospital.  
The veteran had been transferred there from a VA facility 
because of lack of beds.  The VA admission was due to a 
suicide attempt.  The veteran was reportedly despondent 
concerning his claim for VA benefits and took an overdose of 
medications.  Diagnoses at the VA hospital included somatic 
delusional disorder.

According to the San Luis Rey Hospital report, the veteran 
was "obsessed" that he was seriously disabled.  He stated 
that he hated the Navy and wished he had never joined.  He 
reportedly started complaining about various musculoskeletal 
problems while he was in the Navy (he did not mention his 
right hip, however).  Physical examination was essentially 
unremarkable.  The veteran was described as "obsessed with 
physical symptoms"; "paranoid toward Navy"; "no insight" 
and with "somatic delusions".  He was diagnosed as having, 
among other psychiatric disabilities, a somatic delusional 
disorder.  

Dr. Bartko did not have the benefit of this and other, later 
medical evidence which documents a somatic delusional 
disorder.  However, Dr. Bartko acknowledged:  "In chronic 
pain problems such as this, whether or not significant 
organicity still exists, there is usually a significant 
psychogenic component that can serve to help perpetuate the 
pain.  In [the veteran's] case, it is evident that he is 
experiencing a significant amount of anxiety." 
"An opinion based upon an inaccurate factual premise has no 
probative value." Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Dr. Bartko did not diagnose a right hip disability, 
and indeed identified absolutely no right hip pathology on 
physical examination of the veteran, but instead suggested 
myofascial pain syndrome starting in the Navy.  This 
impression, at least the etiology portion, was obviously 
based on the veteran's statements.  The veteran, however, has 
been determined by several competent psychiatrists to have a 
delusional disorder revolving around his service in the 
United States Navy.  The Board therefore finds that Dr. 
Bartko's opinion lacks probative value because it was not 
based on a fully factual foundation, but rather on delusional 
statements made by the veteran.  See Reonal, supra.

In view of the foregoing, the Board finds that Dr. Bartko's 
opinion must be considered of diminished probative value.  
The greater weight of the evidence, including Dr. Bartko's 
report of his own physical examination of the veteran, 
supports the conclusion that the veteran does not have a 
current right hip disability.  In the absence of a current 
disability, VA disability benefits may not be awarded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997)

Accordingly, in light of the above, the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for a right hip disability.  The benefit 
sought on appeal is denied.

Whether the veteran's claim of  entitlement to service 
connection for a psychiatric disability, to include 
depression, is well grounded.

Factual Background

Service medical records from October 1984 to September 1986 
reveal no evidence of a psychiatric problems and are silent 
for any diagnosis or treatment for depression.  The veteran's 
separation examination dated in September 1986 noted that his 
psychiatric evaluation was normal.  

Clinical records for more than seven years following 
separation are negative for a psychiatric diagnosis.

In the January 1993 report which the Board has discussed in 
detail above, Dr. Bartko evaluated the veteran for a chronic 
pain problem.  Dr. Bartko reported that the veteran was 
experiencing a significant amount of anxiety.  He recommended 
that the veteran continue his psychological counseling for 
anxiety and chronic pain syndrome.

In February  1993, the veteran filed a claim for VA benefits 
for a psychiatric disorder.    

In a Charter Hospital summary dated in April 1993, the 
veteran presented with a long history of depression, dating 
back to his adolescence.  He reported that his depression had 
increased over the last eight years due to his chronic pain 
in both knees and right hip.  He reported feeling acutely 
hopeless and helpless.  He also reported decreased sleep, 
frequent awakenings, decreased appetite, decreased interest 
and concentrations for several months.  The veteran could not 
identify any specific precipitants for his acute 
decompensation, stating that he had difficulty coping with 
his physical condition.  He reported having suicidal ideation 
at 15 years of age but did not receive any treatment.  He 
reported that his depression was secondary to family 
conflicts.  The veteran was diagnosed with major depression, 
single episode.  

A John Umstead Hospital summary dated in March 1994 shows 
that the veteran was presented with complaints of feeling 
depressed and complaints of decreased sleep and appetite.  He 
reported that his symptoms had been ongoing for at least one 
year.  The summary noted a previous psychiatric 
hospitalization at Charter Hospital in April 1993 where the 
veteran was diagnosed with major depression.  The assessment 
was a long history of depression and somatic delusions.  The 
veteran was described as uncooperative and threatened not to 
eat during his hospitalization.  His behavior was 
characterized as an attempt to manipulate the system in order 
to receive VA benefits.  

VA outpatient treatment records dated from December 1994 to 
March 1995 show diagnoses and treatment for somatic 
delusional disorder, adjustment disorder with depressed mood 
versus major depression episode, and depression.

A VA Hospital report dated in November 1994 shows that the 
veteran presented with symptoms of depression, decreased 
sleep, hopelessness, and suicide ideation without a plan.  He 
reported that his depression might be secondary to his 
frustration over VA's handling of his disability claim.  The 
assessment was delusional disorder-somatic type, dysthymia, 
and alcohol abuse.

As noted above, the veteran was admitted to the emergency 
room of a VA facility after a January 1995 suicide attempt.  
The veteran's condition was stabilized and he was transferred 
of the San Luis Rey Hospital because the psychiatric beds at 
the VA were full.  

A San Luis Rey Hospital report dated in January 1995 shows 
that the veteran presented with an obsession that he was 
seriously disabled and that the VA had refused to honor his 
complaints.  He reported increased symptoms of depression and 
anxiety, over a two year period.  The veteran was diagnosed 
with major affective disorder, depressed, somatic delusional 
disorder, and obsessive compulsive personality disorder.  

In a report of contact dated in April 1995, it was noted that 
the veteran resided at a residential treatment center.  It 
was reported that upon admission the veteran demonstrated a 
wide variety of mood swings and very unpleasant to be around.  
The veteran had one suicide gesture where he scratched 
himself.  The veteran displayed a lot of anger and was 
observed to be somewhat obsessive compulsive. 

Social Security Records show that the veteran was denied 
benefits in 1995 based on a diagnosis of affective mood 
disorder.  The psychiatric examination completed for the 
Social Security Administration in December 1995 diagnosed 
chemical dependency, alcoholism, delusional disorder by 
history and dysthymia by history.  The veteran was not found 
to be unable to perform gainful employment.  

A Seagate Medical Group report dated in December 1995, shows 
that the veteran presented with subjective complaint, "I 
have anxiety dealing with the VA Hospital with my 
disability."  The veteran reported that he developed 
neuromusculoskeletal dysfunction and emotional problems in 
1985.  On examination, the veteran was described as oriented 
to person, place, and time.  He had good eye contact.  His 
speech was normal.  Short and long-term memory was intact.  
Insight and judgment were intact.  The veteran's mood was 
described as normal.  The diagnosis was chemical dependency, 
alcohol, delusional disorder by history, and dysthymia by 
history.
Analysis

The elements of a well-grounded claim have been set forth 
above.  In short, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

A review of the veteran's service medical records does not 
reveal any evidence of complaints, treatment, or diagnoses of 
an acquired psychiatric disability during his active service.  
At the time of his separation examination, in 1986, a 
psychiatric evaluation was normal.

A review of the post-service medical evidence shows the 
veteran was first diagnosed as having psychiatric 
disabilities in 1993, over six years after his discharge.  
More recent medical evidence, including VA outpatient 
treatment records and clinical records dated in the 1990s, 
reflect he has consistently been diagnosed as having somatic 
delusional disorder and depression.

In summary, the medical evidence on file shows that the 
veteran currently has somatic delusional disorder and 
depression.  Thus, the first element of a well grounded claim 
has been met, as there is evidence showing he has a current 
disability.

There is no medical evidence, however, which indicates the 
veteran had any acquired psychiatric disabilities in service 
or within one year of his discharge from service.  The 
veteran did not report or complain of any psychiatric 
problems at the time of his separation examination and he did 
not report having psychiatric problems soon after his 
discharge from service.  There is no evidence on file that a 
psychiatric disorder was identified within one year following 
separation from service.  In fact, depression was first 
detected over six years after service.  Thus, the Board 
concludes that the second element of a well grounded claim 
has not been met, as there is no evidence showing that an 
acquired psychiatric disability was incurred in or aggravated 
by service.

Furthermore, there is no medical evidence which establishes a 
nexus between the veteran's active service or his service 
connected bilateral chondromalacia and his current 
psychiatric problems.  The veteran contends that his 
depression is related to service, including his history of 
hip pain, right hip disorder, inequality of leg lengths, and 
bilateral chondromalacia patella.  The Board finds that (1) 
service connection has not been established for history of 
hip pain, right hip disorder, or inequality of leg lengths, 
and (2) there is no medical evidence of record linking the 
veteran's depression to service or his service-connected 
bilateral chondromalacia.  
As such, the third element has not been met, as there is no 
evidence linking the veteran's current acquired psychiatric 
disabilities to his active service or to his service 
connected disability.  

The evidence in support of the veteran's claim consists of 
his own statements.  As the Court has held, lay persons are 
not competent to render medical opinions and where the 
determinative issue is one of the medical causation, 
competent medical evidence is required to the effect that the 
claim is plausible or possible in order to show that the 
claim is well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Where, as here, the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

As no medical evidence of inservice incurrence or a nexus to 
service or a service-connected disability has been submitted, 
the claim for service connection for a psychiatric disorder 
including depression, must be denied as not well grounded. 

Additional Comments

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) 
(West 1991), to advise him to submit such evidence to 
complete their application for benefits. The Court has also 
held, however, that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence. See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claim for service connection 
for an acquired psychiatric disability plausible.  This 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded.


ORDER

Service connection for a right hip disability is denied.

A well-grounded claim not having been submitted, service 
connection for a psychiatric disability including depression 
is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

